Title: From George Washington to Philip John Schuyler, 15 November 1783
From: Washington, George
To: Schuyler, Philip John


                  
                     Dr Sir,
                     Poukeepsie Nov. 15. 1783
                  
                  It gives me great pleasure to inform you that Sir Guy Carleton has announced to me his intention to relinquish the Posts which he holds on York Island as far as McGowens pass inclusive on the 21st Instant and Herricks and Hamstead with all to the Eastward. on Long Island on the same day and if possible to give up the City with Brooklyn on the day following—and Paulus Hook—Denyces and Staten Island as soon after as practicable.
                  From this disposition, I have great hopes, in case no accident should happen to retard them, that I shall have the pleasure to congratulate you on the full possession of the State by its Goverment before the last of this Month.  I am &c.
                  
               